DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see, filed August 23, 2022, with respect to the rejection(s) of claim(s) 1, 12, 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art Ryu et al. (US 2015/0327180).
Ryu teaches the downlink control information being transmitted over a physical downlink control channel (Section 0115, DCI format transmitted to the PDCCH).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 10 – 12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Pan et al. (US 9,456,421) and in further view of Ryu et al. (US 2015/0327180)
Regarding Claim 1, Seol teaches a method comprising: determining, by a network node, a beamforming configuration for a time period for reception of uplink data from a user device (Figures 9A-9D, Sections 0075, 0079, 0083, 0084, the beam gain is the beamforming configuration, the beam gain difference information is determined by the BS (Section 0083), the mobile station will transmit data on the uplink at a particular power in consideration of said beam gain difference (See Section 0084), subframes are used therefore there are time periods); determining, by the network node, uplink power control information based on the determined beamforming configuration (Sections 0084, 0090, the uplink power is controlled based on the path loss in consideration of the beam gain that is provided, the path loss is based on the EIRP value and the reference signal determined and provided by the BS (Section 0090), which is power control information); and providing, by the network node, downlink control information including an indication used for indicating the determined uplink power control information to the user device for use in determining uplink transmit power for the time period (Sections 0084, 0090, the uplink power is controlled based on the path loss in consideration of the beam gain that is provided, the providing of said path loss is the indication of the determined uplink power control information, the path loss is based on the EIRP value and the reference signal determined and provided by the BS (Section 0090), which is power control information)
Seol does not teach wherein the uplink power control information comprises information indicative of a set of power control parameters from a plurality of sets of power control parameters to be used by the user device in controlling uplink transmit power and the downlink control information being transmitted over a physical downlink control channel
Pan, which also teaches uplink power control, teaches wherein the uplink power control information comprises information indicative of a set of power control parameters from a plurality of sets of power control parameters to be used by the user device in controlling uplink transmit power (Col. 5 lines 21 – 28).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Seo with the above features of Pan for the purpose of providing power control flexibly without power consumption as taught by Pan.
Ryu, which also teaches power control, teaches the downlink control information being transmitted over a physical downlink control channel (Section 0115, DCI format transmitted to the PDCCH).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Seo combination with the above features of Ryu for the purpose of mitigating In-Band Emission (IBE), Inter-Carrier Interference (ICI), or Inter-Symbol Interference (ISI) caused by a D2D terminal as taught by Ryu.
Regarding Claim 12, Seol teaches a method comprising: receiving, by a user device, downlink control information including an indication used for indicating determined uplink power control information (Sections 0084, 0090, the uplink power is controlled based on the path loss in consideration of the beam gain that is provided, the providing of said path loss is the indication of the determined uplink power control information, the path loss is based on the EIRP value and the reference signal determined and provided by the BS (Section 0090), which is power control information), wherein the determined uplink power control information determined based on a determined beamforming configuration for a time period intended for transmission of uplink data (Figures 9A-9D, Sections 0075, 0079, 0084, the beam gain is the beamforming configuration, the mobile station will transmit data on the uplink at a particular power in consideration of said beam gain (See Section 0084), subframes are used therefore there are time periods), and transmitting the uplink data during the time period by using uplink transmit power determined based on the downlink control information (Figures 9A-9D, Sections 0084, 0090, the uplink power is controlled based on the path loss in consideration of the beam gain that is provided, the path loss is based on the EIRP value and the reference signal determined and provided by the BS (Section 0090), which is power control information).
Seol does not teach wherein the uplink power control information comprises information indicative of a set of power control parameters from a plurality of sets of power control parameters to be used by the user device in controlling uplink transmit power and receiving, by a user device, downlink control information over a physical downlink control channel.
Pan, which also teaches uplink power control, teaches wherein the uplink power control information comprises information indicative of a set of power control parameters from a plurality of sets of power control parameters to be used by the user device in controlling uplink transmit power (Col. 5 lines 21 – 28).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Seo with the above features of Pan for the purpose of providing power control flexibly without power consumption as taught by Pan.
Ryu, which also teaches power control, teaches receiving, by a user device, downlink control information over a physical downlink control channel (Section 0115, DCI format transmitted to the PDCCH).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Seo combination with the above features of Ryu for the purpose of mitigating In-Band Emission (IBE), Inter-Carrier Interference (ICI), or Inter-Symbol Interference (ISI) caused by a D2D terminal as taught by Ryu.
Regarding Claim 17, Seol teaches an apparatus comprising: at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: receive downlink control information including an indication used for indicating determined uplink power control information (Sections 0084, 0090, the uplink power is controlled based on the path loss in consideration of the beam gain that is provided, the providing of said path loss is the indication of the determined uplink power control information, the path loss is based on the EIRP value and the reference signal determined and provided by the BS (Section 0090), which is power control information, typical mobile stations and mobile stations comprise processors that run code stored in memory), wherein the determined uplink power control information is determined based on a determined beamforming configuration for a time period intended for transmission of uplink data (Figures 9A-9D, Sections 0075, 0079, 0084, the beam gain is the beamforming configuration, the mobile station will transmit data on the uplink at a particular power in consideration of said beam gain (See Section 0084)); and transmit the uplink data during the time period by using uplink transmit power determined based on the downlink control information (Figures 9A-9D, Sections 0084, 0090, the uplink power is controlled based on the path loss in consideration of the beam gain that is provided, the path loss is based on the EIRP value and the reference signal determined and provided by the BS (Section 0090), which is power control information)
Seol does not teach wherein the uplink power control information comprises information indicative of a set of power control parameters from a plurality of sets of power control parameters to be used by the user device in controlling uplink transmit power and receive downlink control information over a physical downlink control channel
Pan, which also teaches uplink power control, teaches wherein the uplink power control information comprises information indicative of a set of power control parameters from a plurality of sets of power control parameters to be used by the user device in controlling uplink transmit power (Col. 5 lines 21 – 28).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Seo with the above features of Pan for the purpose of providing power control flexibly without power consumption as taught by Pan.
Ryu, which also teaches power control, teaches receive downlink control information over a physical downlink control channel (Section 0115, DCI format transmitted to the PDCCH).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Seo combination with the above features of Ryu for the purpose of mitigating In-Band Emission (IBE), Inter-Carrier Interference (ICI), or Inter-Symbol Interference (ISI) caused by a D2D terminal as taught by Ryu.
Regarding Claim 2, The above Seol combination teaches all of the claimed limitations recited in Claim 1.  Seol further teaches determining, by the network node, the uplink power control information based on a beamforming gain associated with the determined beamforming configuration (Sections 0084, 0090, the uplink power is controlled based on the path loss in consideration of the beam gain that is provided, the path loss is based on the EIRP value and the reference signal determined and provided by the BS (Section 0090), which is power control information).
Regarding Claim 3, The above Seol combination teaches all of the claimed limitations recited in Claim 1.  Seol further teaches determining the uplink power control information based on a comparison between the beamforming gain associated with the determined beamforming configuration and a reference beamforming gain associated with a reference beamforming configuration (Sections 0079, 0084, the uplink power is controlled based on the path loss in consideration of the beam gain difference).
Regarding Claim 4, The above Seol combination teaches all of the claimed limitations recited in Claim 1.  Seol further teaches wherein the uplink control information comprises an indication of an uplink transmit power value to be applied during the time period (Section 0084, the uplink power is controlled based on the path loss, which is the transmit power value, in consideration of the beam gain that is provided).
Regarding Claim 10, The above Seol combination teaches all of the claimed limitations recited in Claim 1.  Seol further teaches wherein the beamforming configuration defines an orientation of at least one receive beam and at least one transmit beam (Section 0079, there is transmit and receive beamforming, the beamforming comprises some kind of orientation of the beams).
Regarding Claim 11, The above Seol combination teaches all of the claimed limitations recited in Claim 1.  Seol further teaches wherein the time period is a subframe (Figure 9A-9D, subframes are used).
Regarding Claim 16, The above Seol combination teaches all of the claimed limitations recited in Claim 1.  Seol further teaches a computer program product, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and including instructions that when executed by at least one processor, are configured to perform the method of claim 1 (Figure 2A, typical base stations and mobile stations comprise memory that stores instructions executed by the processor).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Pan et al. (US 9,456,421) in view of Ryu et al. (US 2015/0327180), as applied to Claim 1 set forth above, and further in view of Cai et al. (US 2013/0114577).
Regarding Claim 5, The above Seol combination teaches all of the claimed limitations recited in Claim 1. The Seol combination does not teach wherein the uplink power control information comprises an indication of a set of power control parameters from a plurality of sets of power control parameters to be used by the user device in controlling uplink transmit power.
Cai, which also teaches power control, teaches wherein the uplink power control information comprises an indication of a set of power control parameters from a plurality of sets of power control parameters to be used by the user device in controlling uplink transmit power (Section 0136, base value in table is the reference uplink transmit power value).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Seol combination with the above features of Cai for the purpose of improving user experience at the cell edge as taught by Cai.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Pan et al. (US 9,456,421) in view of Ryu et al. (US 2015/0327180), as applied to Claim 1 set forth above, and further in view of Irmer et al. (US 2011/0195735)
Regarding Claim 7, The above Seol combination teaches all of the claimed limitations recited in Claim 1.  Seol combination does not teach an indication of a set of time periods associated with a respective one of the plurality of sets of power control parameters, such that the user device is able to determine the set of power control parameters to be applied for a time period based on a time period index associated with that time period.
Irmer, which also teaches power control, teaches an indication of a set of time periods associated with a respective one of the plurality of sets of power control parameters, such that the user device is able to determine the set of power control parameters to be applied for a time period based on a time period index associated with that time period (Section 0040, the time slots are the time periods, the plurality of time slots is the set, time slots would need to have some kind of identity information which is the time slot index).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the above features of Irmer for the purpose of improving power control while consuming low transmission resources as taught by Irmer.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Pan et al. (US 9,456,421) in view of Ryu et al. (US 2015/0327180), as applied to Claim 1 set forth above, and further in view of Larsson et al. (US 2013/0039286)
Regarding Claim 8, Seol combination teaches all of the claimed limitations recited in Claim 1.  Seol combination does not teach providing an indication of closed loop uplink transmit power control information to further adjust the uplink transmit power value determined based on the uplink power control information.
Larsson, which also teaches power control, teaches providing an indication of closed loop uplink transmit power control information to further adjust the uplink transmit power value determined based on the uplink power control information (Section 0022).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Seol combination with the above features of Larsson for the purpose of allowing the base station to communicate with the UE under conditions where the required transmit energy from the UE varies significantly as taught by Larsson.
Regarding Claim 9, Seol combination teaches all of the claimed limitations recited in Claim 8.  Seol further teaches determining the uplink transmit power control information based on a reference beamforming gain associated with a reference beamforming configuration (Sections 0079, 0084, beam gain).  Larsson further wherein the closed loop uplink transmit power control information is based on a common accumulated power control mode for a plurality of user devices (Section 0022).

Claims 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Pan et al. (US 9,456,421) in view of Ryu et al. (US 2015/0327180), as applied to Claim 12, 17 set forth above, and further in view of Subramanian et al. (US 2016/0021549)
Regarding Claims 13, 19, Seol combination teaches all of the claimed limitations recited in Claims 12, 17.  Seol combination does not teach performing a downlink signal strength measurement with respect to a reference beamforming configuration.
Subramanian, which also teaches transmissions via beams, teaches performing a downlink signal strength measurement with respect to a reference beamforming configuration (Sections 0069 – 0071, the signal strength of the downlink signal from the mmW-BS is measured with respect to beamforming paths).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Seol combination with the above features of Subramanian for the purpose of providing optimal communications as taught by Subramanian.

Claims 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Pan et al. (US 9,456,421) in view of Ryu et al. (US 2015/0327180), as applied to Claims 12, 17 set forth above, and further in view of Subramanian et al. (US 2016/0021549) in view of Lee et al. (US 2013/0286911)
Regarding Claims 14, 20, Seol combination teaches all of the claim limitations recited in Claims 12, 17.   Seol does not teach performing a downlink signal strength measurement with respect to each of a plurality of beamforming configurations, wherein each of the plurality of the beamforming configurations is associated with a respective one of a plurality of sets of power control parameters.
 Subramanian, which also teaches transmissions via beams, teaches performing a downlink signal strength measurement with respect to each of a plurality of beamforming configurations (Sections 0069 – 0071, the signal strength of the downlink signal from the mmW-BS is measured with respect to beamforming paths).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Seol combination with the above features of Subramanian for the purpose of providing optimal communications as taught by Subramanian.
	Lee, which also teaches the use of beams, teaches wherein each of the plurality of the beamforming configurations is associated with a respective one of a plurality of sets of power control parameters (Sections 0046 – 0049, the power control parameters P are associated with beamforming configurations via the precoding matrix F).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Seol combination with the above features of Lee for the purpose of reducing power consumption as taught by Lee.

Claims 21 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Pan et al. (US 9,456,421) in view of Ryu et al. (US 2015/0327180), as applied to Claim 12, 17 set forth above, and further in view of Lee et al. (US 2013/0286911)
Regarding Claim 21, Seol combination teaches all of the claimed limitations recited in Claim 1.  Seol combination does not teach wherein each beamforming configuration, of a plurality of beamforming configurations, is associated with a respective set of a plurality of sets of power control parameters.
Lee, which also the use of beams, teaches wherein each beamforming configuration, of a plurality of beamforming configurations, is associated with a respective set of a plurality of sets of power control parameters (Sections 0046 – 0049, the power control parameters P are associated with beamforming configurations via the precoding matrix F).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Seol combination with the above features of Lee for the purpose of reducing power consumption as taught by Lee.
Regarding Claim 22, Seol combination teaches all of the claimed limitations recited in Claim 1.  Seol combination does not teach wherein each beamforming configuration, of a plurality of beamforming configurations, is associated with a beam direction or orientation and/or a beam width; and wherein each beamforming configuration is associated with a respective set of a plurality of sets of power control parameters.
Lee, which also teaches the use of beams, teaches wherein each beamforming configuration, of a plurality of beamforming configurations, is associated with a beam direction or orientation and/or a beam width (Section 0049, zero-forcing beamforming produces directional beam patterns); and wherein each beamforming configuration is associated with a respective set of a plurality of sets of power control parameters (Sections 0046 – 0049, the power control parameters P are associated with beamforming configurations via the precoding matrix F).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Seol combination with the above features of Lee for the purpose of reducing power consumption as taught by Lee.
Regarding Claim 23, The Seol combination teaches all of the claimed limitations recited in Claim 1.  Seol combination does not teach wherein the beamforming configuration defines a beam direction or orientation of at least one of a receive beam or a transmit beam.
Lee, which also teaches the use of beams, teaches wherein the beamforming configuration defines a beam direction or orientation of at least one of a receive beam or a transmit beam (Section 0049, zero-forcing beamforming produces directional beam patterns typically for transmission).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Seol combination with the above features of Lee for the purpose of reducing power consumption as taught by Lee.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Pan et al. (US 9,456,421) in view of in view of Ryu et al. (US 2015/0327180), as applied to Claim 1 set forth above, and further in view of Yasukawa et al. (US 2020/0100188)
 	Regarding Claim 24, Seol combination teaches all of the claimed limitations recited in Claim 1.  Seol combination does not teach wherein the information indicative of the set of power control parameters from the plurality of sets of power control parameters includes a bit indicating an index of a baseline transmit power defined by the set of power control parameters.
Yasukawa, which also teaches uplink power control, teaches wherein the information indicative of the set of power control parameters from the plurality of sets of power control parameters includes a bit indicating an index of a baseline transmit power defined by the set of power control parameters (Figure 12A, Sections 0061, 0096, there are uplink power control parameter sets and an uplink power control parameter set index that indicates the transmit power defined by said power control parameter sets (Figure 12A, Section 0061), information in the invention of Yasukawa may be represented via a bit, for example (Section 0096), thus rendering a scenario wherein the uplink power control parameter set index is a bit).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Seol combination with the above features of Yasukawa for the purpose of providing dynamic time division duplex (TDD) system thus enabling new radio (NR) capability as taught by Yasukawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
September 10, 2022